Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 1 of 38 PageID: 4079




 Christopher DeCoro
 David N. Draper
 KIRKLAND & ELLIS LLP
 601 Lexington Avenue
 New York, NY 10022
 (212) 446–4800
 christopher.decoro@kirkland.com
 david.draper@kirkland.com

 Attorneys for Plaintiff Microspherix LLC

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

   MICROSPHERIX LLC,

                         Plaintiff,         Civil Action No. 2:17-cv-03984-CCC-MF

          v.                                     JURY TRIAL DEMANDED

   MERCK SHARP & DOHME CORP.,                   Document Filed Electronically
   MERCK SHARP & DOHME B.V., AND
   ORGANON USA, INC.,

                         Defendants.



           PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 2 of 38 PageID: 4080




                                                 TABLE OF CONTENTS

 I.     INTRODUCTION............................................................................................................. 1

 II.    DR. PARK’S DECLARATION SHOULD BE GIVEN NO WEIGHT ........................ 1

 III.   PROPOSED CONSTRUCTIONS ................................................................................... 7

        A.        “marker” .................................................................................................................. 7

                  1.         Merck Mischaracterizes the IPRs and Misapplies Relevant Law
                             ..................................................................................................................... 7

                  2.         Intrinsic Evidence Makes Clear “Marker” Includes Barium
                             Sulfate....................................................................................................... 10

        B.        “marker component” ............................................................................................. 11

        C.        “radiopaque” and related terms ............................................................................. 12

        D.        “therapeutic agent”; “prophylactic agent” ............................................................ 13

        E.        “target tissue” and related terms ........................................................................... 18

        F.        “polymeric coating” .............................................................................................. 22

        G.        “hollow interior” and related terms....................................................................... 24

        H.        “flexible” ............................................................................................................... 27

        I.        “rod” ...................................................................................................................... 29

 IV.    CONCLUSION ............................................................................................................... 30




                                                                      i
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 3 of 38 PageID: 4081




                                              TABLE OF AUTHORITIES

                                                                                                                          Page(s)

 Cases

 BASF Corp. v. SNF Holding Co.
    No. 4:14-CV-2733, D.I. 122, 0 (S.D. Tex. Jan. 6, 2017) .........................................................10

 Baxter Diagnostics Inc. v. PB Diagnostic Sys., Inc.,
    57 F.3d 1082, 1995 WL 253177 (Fed. Cir. 1995) .....................................................................4

 C.R. Bard, Inc. v. U.S. Surgical Corp.,
    388 F.3d 858 (Fed. Cir. 2004)..................................................................................................21

 Cont’l Circuits LLC v. Intel Corp.,
    915 F.3d 788 (Fed. Cir. 2019)..................................................................................................22

 Depomed, Inc. v. Actavis Elizabeth LLC,
    Civ. A. No. 12-1358 (JAP), 2014 WL 4215435 (D.N.J. Aug. 25, 2014) ..................................6

 Enzo Biochem, Inc. v. Applera Corp.,
    599 F.3d 1325 (Fed. Cir. 2010)................................................................................................15

 Galderma Labs., L.P. v. Sun Pharm. Indus. Ltd.,
    C.A. No. 16-1003-LPS, 2017 WL 5592278 (D. Del. Nov. 21, 2017) .......................................7

 Guangdong Alison Hi-Tech Co. v. Int’l Trade Comm’n,
    936 F.3d 1353 (Fed. Cir. 2019)................................................................................................28

 Home Diagnostics, Inc. v. LifeScan, Inc.,
   381 F.3d 1352 (Fed. Cir. 2004)................................................................................................18

 Liebel–Flarsheim Co. v. Medrad, Inc.,
    358 F.3d 898 (Fed. Cir. 2004)..................................................................................................15

 Mass. Inst. of Tech. v. Shire Pharm., Inc.,
   839 F.3d 1111 (Fed. Cir. 2016)........................................................................................7, 9, 11

 Medicines Co. v. Mylan, Inc.,
   853 F.3d 1296 (Fed. Cir. 2017)................................................................................................30

 Moore U.S.A., Inc. v. Standard Register Co.,
   229 F.3d 1091 (Fed. Cir. 2000)................................................................................................15

 Oatey Co. v. IPS Corp.,
    514 F.3d 1271 (Fed. Cir. 2008)..............................................................................12, 16, 21, 26



                                                                  ii
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 4 of 38 PageID: 4082




 Pause Technology, LLC v. TiVo, Inc.,
    419 F.3d 1326 (Fed. Cir. 2005)..........................................................................................26, 27

 Phillips Petroleum Co. v. Huntsman Polymers Corp.,
    157 F.3d 866 (Fed. Cir. 1998)....................................................................................................4

 Phillips v. AWH Corp.,
    415 F.3d 1303 (Fed. Cir. 2005)..........................................................................................2, 4, 7

 Pitney Bowes, Inc. v. Hewlett–Packard Co.,
     182 F.3d 1298 (Fed. Cir. 1999)................................................................................................15

 SciMed Life Sys. v. Adv. Cardiovascular Sys.,
    242 F.3d 1337 (Fed. Cir. 2001)................................................................................................21

 Smart Vent Prods., Inc. v. Crawl Space Door Sys., Inc.,
    Civ. A. No. 13-5691, 2019 WL 1116238 (D.N.J. Mar. 11, 2019) .......................................7, 10

 Sonix Tech. Co. v. Publ’ns Int’l, Ltd.,
    844 F.3d 1370 (Fed. Cir. 2017)................................................................................................28

 Southwall Techs., Inc. v. Cardinal IG Co.,
    54 F.3d 1570 (Fed. Cir. 1995)..........................................................................................4, 9, 18

 SuperGuide Corp. v. DirecTV Enters., Inc.,
    358 F.3d 870 (Fed. Cir. 2004)..................................................................................................15

 Textron Innovations Inc. v. Am. Eurocopter Corp.,
    498 F. App’x 23 (Fed. Cir. 2012) ............................................................................................30

 Thorner v. Sony Comput. Ent. Am. LLC,
    669 F.3d 1362 (Fed. Cir. 2012)................................................................................................15

 Union Oil Co. of Cal. v. Atl. Richfield Co.,
    208 F.3d 989 (Fed. Cir. 2000)....................................................................................................5

 Vanguard Prods. Corp. v. Parker Hannifin Corp.,
    234 F.3d 1370 (Fed. Cir. 2000)................................................................................................22

 VirnetX, Inc. v. Cisco Sys., Inc.,
    767 F.3d 1308 (Fed. Cir. 2014)................................................................................................21

 Wireless Protocol Innovations, Inc. v. TCT Mobile, Inc.,
    771 F. App’x 1012 (Fed. Cir. 2019) ........................................................................................21




                                                                  iii
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 5 of 38 PageID: 4083




                                      TABLE OF EXHIBITS

       Abbreviation                           Description                           Exhibit1
     ’037 Patent         U.S. Patent No. 8,722,037                                Ex. 14 (as an
                                                                                   enclosure)
     ’193 Patent         U.S. Patent No. 6,514,193                                   Ex. 22
     ’401 Patent         U.S. Patent No. 9,636,401                                    Ex. 2
     ’402 FH             Excerpts from the file history of U.S. Patent           Ex. 16, Ex. 31,
                         Application No. 14/711,658                                  Ex. 34
     ’402 FH             ’402 File History, Request for an Interference,             Ex. 14
     Interference Req.   5/13/2015
     ’402 IPR FWD        IPR2018-00393, Final Written Decision, dated July       D.I. 104, Ex. 5
                         8, 2019
     ’402 IPR Petition   IPR2018-00393, Petition for Inter Partes Review,            Ex. 20
                         dated December 22, 2017
     ’402 Patent         U.S. Patent No. 9,636,402                                    Ex. 3
     ’835 Patent         U.S. Patent No. 8,821,835                                    Ex. 1
     Advanced Monte      B. Perot et al., “Spectrum Shape Analysis Applied to        Ex. 15
     Carlo               Radioactive Waste Gamma-Ray Spectroscopy,” in
                         Advanced Monte Carlo for Radiation Physics,
                         Particle Transport Simulation and Applications
                         (2001), pp. 413–18.
     Alonso              María J. Alonso et al., “Biodegradable Microspheres         Ex. 29
                         as Controlled-Release Tetanus Toxoid Delivery
                         Systems,” Vaccine 12(4): 299–306 (1994)
     Chattaraj           Sarat C. Chattaraj et al., “Biodegradable                   Ex. 28
                         Microparticles of Influenza Viral Vaccine:
                         Comparison of the Effects of Routes of
                         Administration on the In Vivo Immune Response in
                         Mice,” J. Controlled Release 58:223–232 (1999)
     A61K 49/00          USPTO classification description for A61K 49/00             Ex. 32
     A61L 31/16          USPTO classification description for A61L 31/16             Ex. 33
     Fowler 2000         Jackson E. Fowler, Jr. et al., “Evaluation of an            Ex. 27
                         Implant That Delivers Leuprolide for 1 Year for the
                         Palliative Treatment of Prostate Cancer,” Urology

 1
  Exhibits 1–10 were attached to the Declaration of Tasha Gerasimow, filed with Microspherix’s
 Opening Brief (D.I. 107). Exhibits 11–34 are attached to the Declaration of David N. Draper, filed
 concurrently herewith.


                                                  iv
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 6 of 38 PageID: 4084




    Abbreviation                         Description                            Exhibit1
                     55:639–642 (2000)
  Invalidity         Merck’s Second Amended Invalidity Contentions,              Ex. 17
  Contentions        dated August 17, 2020
  JCCS               Joint Claim Construction Statement, dated September        D.I. 94
                     8, 2020
  Merck Op. Br.      Merck’s Opening Claim Construction Statement,              D.I. 103
                     dated October 29, 2020
  Microspherix Op.   Microspherix LLC’s Opening Claim Construction              D.I. 107
  Br.                Brief, dated October 29, 2020
  Mosby’s            Mosby’s Medical, Nursing, & Allied Health                   Ex. 21
                     Dictionary, Sixth Edition (2002)
  Park 1998          Eun-Seok Park et al., “Biodegradable Polyanhydride          Ex. 24
                     Devices of Cefazolin Sodium, Bupivacaine, and
                     Taxol for Local Drug Delivery: Preparation, and
                     Kinetics and Mechanism of in Vitro Release,” J.
                     Controlled Release 52:179–189 (1998)
  Park Decl.         Declaration of Kinam Park, Ph.D. in Support of          D.I. 103, Ex. 1
                     Defendants’ Claim Construction, date October 29,
                     2020
  Park Dep. Ex. 6,   Drug Delivery: Fundamentals & Applications (Anya            Ex. 12
  Hillery & Park     M. Hillery & Kinam Park, eds., 2nd ed. (2017))
  Park Tr.           12/10/2020 Deposition Transcript of Dr. Kinam Park          Ex. 11
  Patents-in-Suit    ’401 Patent, ’402 Patent, and the ’835 Patent                 –
  PDR (54th ed.,     Physicians’ Desk Reference, 54th Edition (2000)             Ex. 30
  2000)
  Product            Product Monograph of Implanon NXT™ (2012)                   Ex. 23
  Monograph
  Implanon NXTTM
  Rosa 1994          G. De Rosa et al., “Influence of the Co-Encapsulation       Ex. 26
                     of Different Non-Iconic Surfactants on the Properties
                     of PLGA Insulin-Loaded Microspheres,” J.
                     Controlled Release 69:283–295 (2000)
  Sanchez 1995       Alejandro Sánchez et al., “In Vivo Study of the             Ex. 25
                     Tissue Distribution and Immunosuppressive
                     Response of Cyclosporin A-Loaded Polyester Micro-
                     and Nanospheres,” Drug Delivery 2:21–28 (1995)




                                              v
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 7 of 38 PageID: 4085




    Abbreviation                         Description                     Exhibit1
  U.S. Pat. App.     7/20/2010 Amendment to Support Request for           Ex. 18
  10/592,725,        Continued Examination (RCE) Under the Provisions
  7/20/2010          of 37 CFR § 1.114 and Supplemental Information
  Applicant Resp.    Disclosure Statement, U.S. Patent Application No.
                     10/592,725, dated July 20, 2010
  U.S. Patent No.    U.S. Patent No. 10,413,504 to de Graaff et al.       Ex. 13
  10,413,504
  U.S. Patent Pub.   U.S. Patent Application Publication No.              Ex. 19
  2019/0216725 A1    2019/0216725 to Barnett et al.




                                              vi
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 8 of 38 PageID: 4086




 I.     INTRODUCTION

        Having failed to invalidate the Asserted Patents before the PTAB and Federal Circuit,

 Merck now seeks to escape infringement by using the Markman process to inject new limitations

 into the claims that have no basis in the claim language or intrinsic evidence. Merck flips the

 hierarchy of claim construction evidence on its head in relying first and foremost on extrinsic

 expert testimony and dictionary definitions rather than the patent’s claim language and description

 of the invention. This backwards approach leads to Merck pursues constructions that would

 exclude from the claims express embodiments that are clearly contemplated in the specification of

 the Asserted Patents. And Merck’s effort to effectively revise the claims with narrowing limitations

 because the term “brachytherapy” appears in the patents both misconstrues the teachings of the

 patents (which clearly teach a therapeutic approach with applicability beyond cancer tumor

 treatment) and misapplies the law (which instructs that claim construction construe the actual

 words used in the claims, and rejects importing general concepts from elsewhere).

        Not only do Merck’s arguments find little support in the intrinsic evidence or the law, they

 also bear little resemblance to the claim construction positions Merck took in its recent (and

 unsuccessful) IPRs contending that the Asserted Patents were invalid. To support this about-face

 Merck now provides an expert declaration—from a new expert, having jettisoned its expert from

 the IPRs—to provide “support” for its contrived constructions where the claim language and

 intrinsic evidence do not. As discussed below, the Court should reject Merck’s strained, litigation-

 driven constructions and adopt Microspherix’s proposed constructions, which are grounded in the

 intrinsic evidence and reflect the plain and ordinary meaning of the disputed terms.

 II.    DR. PARK’S DECLARATION SHOULD BE GIVEN NO WEIGHT

        Lacking support in the intrinsic evidence for its radical claim construction proposals,

 Merck supplies the declaration of its new expert Dr. Kinam Park. But the Federal Circuit has
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 9 of 38 PageID: 4087




 cautioned against over-reliance on expert testimony in the context of claim construction, and Dr.

 Park’s declaration presents exactly the type of unsupported assertions at odds with the intrinsic

 record that should be afforded no weight.

        This Court is well aware of the Federal Circuit precedent establishing the prominence of

 intrinsic evidence in guiding claim construction decisions, and that “extrinsic evidence . . . [i]s less

 reliable than the patent and its prosecution history in determining how to read claim terms.”

 Phillips v. AWH Corp., 415 F.3d 1303, 1318 (Fed. Cir. 2005). This is especially so for “extrinsic

 evidence consisting of expert reports and testimony[, which] is generated at the time of and for the

 purpose of litigation and thus can suffer from bias that is not present in intrinsic evidence.” Id.

 While expert evidence can have some limited value in certain circumstances, “conclusory,

 unsupported assertions by experts as to the definition of a claim term are not useful to a court.

 Similarly, a court should discount any expert testimony that is clearly at odds with the claim

 construction mandated by the claims themselves, the written description, and the prosecution

 history, in other words, with the written record of the patent.” Id. (internal quotation marks omitted).

 Viewed in the context required by this precedent, Dr. Park’s declaration sheds no useful light on

 the meaning of the disputed terms.

        First, as a threshold matter, Dr. Park’s declaration should be disregarded because he did

 not analyze the meaning of the claims in the context of the intrinsic record. Phillips, 415 F.3d

 at 1313 (holding that one “cannot look at the ordinary meaning of the term . . . in a vacuum,” and

 instead “must look at the ordinary meaning in the context of the written description and the

 prosecution history.”). Despite the fundamental role of the written description and prosecution

 history in assessing claim meaning, Dr. Park admitted that he did not consider the totality of either




                                                    2
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 10 of 38 PageID: 4088




  in forming his opinions as to a POSA’s2 understanding of the terms “therapeutic/prophylactic

  agent,” “target tissue,” and “polymeric coating.”

         For example, although Dr. Park noted that the specification cites “hundreds” of prior art

  publications, he conceded at his deposition that he had not reviewed all of them, and his report

  examined just two cherry-picked references in analyzing the terms “therapeutic agent” and

  “prophylactic agent.” Park Tr. 19:6–14; 34:25–35:3; Park Decl. ¶¶ 42, 86. Dr. Park’s limited review

  results in conclusions that are contradicted by the full intrinsic record. For example, with regard to

  the terms “therapeutic agent” and “prophylactic agent,” Dr. Park broadly opined that “[e]very one

  of the dozens of specific drugs and other agents listed in the patent, including by citation to prior

  art publications, are agents for the treatment or prevention of disease.” Park Decl. ¶ 85 (citing ¶¶

  41–43). 3 But as explained further below (§ III.D), there are numerous references cited in the

  specification that describe drug classes that are not limited to the treatment or prevention of

  “disease” as Dr. Park so narrowly opined. Similarly, for the term “target tissue,” Dr. Park broadly

  stated that “every embodiment of the invention is directed to treating disease in tissues local to the

  site of implantation.” Park Decl. ¶ 79. But again, as explained below (§ III.E), references cited in

  the specification (that Dr. Park failed to review) disclose therapeutic agents that act systemically

  rather than locally at the site of implantation. Dr. Park’s selective head-in-the-sand approach results

  in flawed opinions that simply ignore the parts of the intrinsic record that are unhelpful to Merck.

         Compounding the problem, Dr. Park also did not review the full prosecution history in




  2
    Similar to Merck’s proposed definition (Merck Op. Br. at 9), Microspherix contends that a person
  of ordinary skill in the art at the time of the inventions (“POSA”) would have a Master’s degree
  and several years of experience in the field of pharmaceutics, bioengineering, mechanical
  engineering, and/or materials science, or, alternatively, a Ph.D. degree in the same field, and may
  have also had experience working with or designing medical implants for use in the human body.
  3
    Emphasis added throughout the brief, unless otherwise noted.


                                                    3
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 11 of 38 PageID: 4089




  forming his opinions. Park Tr. at 143:11–22 (“I did not read [the prosecution history] for the, you

  know, terms. I just read the proposed claim terms and see whether that those are consistent with

  what POSA will think. . . . So, this particular information might — may not have been relevant

  to what I did in my report.”); 150:23–151:3; 154:1–10; 186:2–3 (trying to excuse his failure to

  review by contending a “POSA will not go to the file history”). Among other things, Dr. Park

  disregarded the interference request made by named inventor Dr. Kaplan during patent prosecution,

  which alleged that the pending claims of the ’402 Patent overlapped with Merck’s U.S. Patent No.

  8,722,037 covering the accused product. 4 This evidence, which is indicative of Dr. Kaplan’s

  understanding of such terms as “marker,” “polymer coating,” “therapeutic agent,” “prophylactic

  agent,” and “flexible,” forms part of the intrinsic evidence and must be considered. See Phillips

  Petroleum Co. v. Huntsman Polymers Corp., 157 F.3d 866, 872 (Fed. Cir. 1998). In ignoring the

  prosecution history, Dr. Park disregarded “evidence of how the PTO and inventor understood the

  patent” (Phillips, 415 F.3d at 1317), and in so doing presented opinions lacking the context of the

  full intrinsic record.

          Dr. Park’s failure to review much of the intrinsic record before offering his sweeping and

  unsupported opinions confirms that his opinions should be afforded no weight. Phillips, 415 F.3d

  at 1318; see also Baxter Diagnostics Inc. v. PB Diagnostic Sys., Inc., 57 F.3d 1082 (Table), 1995

  WL 253177, at *5 (Fed. Cir. 1995) (finding an expert’s affidavit “flawed,” “unsupported and

  conclusory,” and not properly invoked by plaintiff in part because the expert did “not mention the

  . . . prosecution history, much less attempt to reconcile [it] with [his] litigation-induced claim

  interpretation”); Southwall Techs., Inc. v. Cardinal IG Co., 54 F.3d 1570, 1577–78 (Fed. Cir.




  4
    Park Tr. at 142:7–13 (“Q. Do you know what an interference proceeding is? A. Actually, I’m not
  familiar with that.”); D.I. 90 ¶ 246.


                                                  4
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 12 of 38 PageID: 4090




  1995) (giving no weight to expert testimony that did not consider the prosecution history and

  provided only “conclusory legal opinions”).

         Second, Dr. Park’s strained opinions also should be rejected because they even conflict

  with the parties’ agreed-upon constructions. Dr. Park adopted a construction of “strand” that

  deviates from the parties’ previously agreed-upon construction of “elongated implant.” D.I. 94

  (JCCS) at 2. Dr. Park inexplicably construed “strand” to be narrowly limited to “brachytherapy”

  treatment, which he then narrowly construed to be limited to cancer tumor treatment. Park Tr. at

  73:3–9 (“Strand is described as a brachytherapy in this whole patent. The whole patent is about

  brachytherapy. A strand is obviously for brachytherapy.”); see also id. at 40:2–24, 72:3–4; 74:17–

  19; 79:17–19; 89:6–15; 90:16–21; 91:2–4; 125:1–3; 133:18–134:3. In basing his opinions on the

  mistaken assumption that the claimed “strand” “is obviously for brachytherapy” (id. at 73:3–9),

  Dr. Park improperly attempted to narrow the claims to only certain uses of these strands, which he

  then used as support to turn these broadly-applicable composition claims into narrowed method

  claims. See Union Oil Co. of Cal. v. Atl. Richfield Co., 208 F.3d 989, 995 (Fed. Cir. 2000) (holding

  court correctly refused to narrow scope of composition claims to specific uses, since doing so

  would “mutate” them into method claims).

         This misguided attempt to limit the asserted claims to Dr. Park’s narrow view of

  “brachytherapy” taints all of his opinions. For example, based on this erroneous assumption, Dr.

  Park concluded that, “[i]n the context of the claimed invention, in which the brachytherapy

  implants are implanted into the tissue they target, the ‘target tissue’ is also the tissue into which

  implantation is intended.” Park Decl. ¶ 77; Park Tr. 89:16–21 (“Strand[s] are used for

  brachytherapy. Whole patent is about brachytherapy. Specification is about brachytherapy. So

  claims, POSA would understand, they are claiming for brachytherapy, which is for localized




                                                   5
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 13 of 38 PageID: 4091




  delivery.”). Dr. Park’s erroneous effort to read in his narrow view of “brachytherapy” is a necessary

  pre-condition to the narrow claim construction of “target tissue” that he offered, as reflected by the

  fact that a textbook he co-edited utilized the term “target tissue” to refer to the place of initial

  administration of the drug, even in the context of drug delivery for systemic treatment. Ex. 12

  (Park Dep. Ex. 6, Hillery & Park) at 219 (“The ‘target tissue’ for most transdermal delivery

  approaches is the highly vascularized and immunologically rich dermal layer. In humans, the blood

  vessel . . . provid[es] sufficient access to the systemic circulation for rapid uptake.”); Park Tr.

  116:16–117:4, 121:20–124:5 (agreeing that in a textbook where he was named a co-editor, “‘target

  tissue’ means where blood vessel is dense, so that drug can be absorbed”).

         Because Dr. Park’s opinions conflict with the parties’ agreed-upon construction of “strand”

  and violate fundamental principles of claim construction, this is yet another reason his opinions

  should be given no weight. See Depomed, Inc. v. Actavis Elizabeth LLC, Civ. A. No. 12-1358

  (JAP), 2014 WL 4215435, at *21 (D.N.J. Aug. 25, 2014) (giving expert testimony “little, if any,

  weight” because the expert “chose to ignore” the parties’ agreed-upon claim construction).

         Third, Dr. Park’s declaration also consists of conclusory say-so, unsupported by any

  evidence, further warranting rejection. For example, with regard to the term “polymeric coating,”

  Dr. Park opined that “‘[c]oating,’ and therefore ‘polymeric coating,’ has a customary meaning in

  the art and is defined by the process by which it is formed—i.e., it is coated on the surface of an

  existing substrate.” Park Decl. ¶ 89 (emphasis in original). But Dr. Park cited no authority or

  evidence for this conclusory statement. Based on this unsupported assertion, Dr. Park also opined

  that “polymer coatings” expressly exclude polymer “skins” that are formed simultaneously with

  the underlying surface. Id. at ¶ 91. When pressed at his deposition, Dr. Park admitted that Merck’s

  construction conflicts with Dr. Kaplan’s request for an interference proceeding, in which Dr.




                                                    6
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 14 of 38 PageID: 4092




  Kaplan made clear that his claimed “polymer coating” specifically included such polymer

  “skin[s].” Park. Tr. at 183:4–184:6. Dr. Park’s contradictory and unsupported conclusions should

  be afforded no weight. See Phillips, 415 F.3d at 1318 (“[C]onclusory, unsupported assertions by

  experts as to the definition of a claim term are not useful to a court.”).

  III.     PROPOSED CONSTRUCTIONS

           A.      “marker”5

           Merck’s bizarre effort to construe the common concept of a “marker” to require a marker

  of particular toxicity, and in particular “a substance less toxic than barium sulfate,” is factually and

  legally unsupported and must be rejected.

                   1.     Merck Mischaracterizes the IPRs and Misapplies Relevant Law

           The Court should reject Merck’s proposed construction that limits “marker” to exclude

  barium sulfate and substances that are more toxic than barium sulfate. Merck bases its construction

  on gross misrepresentations of the IPR record and the law.

           Merck seemingly admits that its position depends on establishing either prosecution history

  disclaimer or judicial estoppel. Neither are applicable. As to prosecution history disclaimer, Merck

  “bears the burden of proving the existence of a ‘clear and unmistakable’ disclaimer that would

  have been evident to one skilled in the art.” Mass. Inst. of Tech. v. Shire Pharm., Inc., 839 F.3d

  1111, 1119 (Fed. Cir. 2016). This is a “high” and “demanding” standard. See Galderma Labs., L.P.

  v. Sun Pharm. Indus. Ltd., C.A. No. 16-1003-LPS, 2017 WL 5592278, at *3–4 (D. Del. Nov. 21,

  2017). Similarly, in order for judicial estoppel to apply, “the party who is to be estopped must have

  succeeded in maintaining a contrary legal position in a prior proceeding.” See Smart Vent Prods.,

  Inc. v. Crawl Space Door Sys., Inc., Civ. A. No. 13-5691 (JBS/KMW), 2019 WL 1116238, at *3



  5
      The parties’ proposals for all terms are summarized in the Table of Proposed Constructions.


                                                     7
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 15 of 38 PageID: 4093




  (D.N.J. Mar. 11, 2019) (internal citation omitted). Merck is unable to meet either of these strict

  standards as the record, including Microspherix’s arguments and the PTAB’s decision in the IPRs,

  supports that barium sulfate is certainly within the scope of “marker.”

         Microspherix did not, as Merck would lead this Court to believe, disclaim “barium sulfate”

  from the scope of “marker” during the IPR proceedings. Nothing of the sort. Rather, the record

  shows that Microspherix and the PTAB specifically acknowledged that barium sulfate was within

  the scope of the claims. In the IPRs, Merck asserted the claims were obvious because a POSA

  “would have retained the polymer of De Nijs and added the barium sulfate marker of Schopflin to

  arrive at the claimed implants.” D.I. 104, Ex. 5 (’402 IPR FWD) at 24–25. Id. With respect to

  dependent claims reciting implants with “open ends,” Microspherix argued in response, and the

  PTAB agreed, that there was no motivation to combine these references, or a reasonable

  expectation of success in doing so, because a POSA “would not have added barium sulfate to a

  device with open ends because of potential toxicity from leaching barium.” D.I. 104, Ex. 5 (’402

  IPR FWD) at 28–30 (“Patent Owner also argues that a [POSA] ‘would have concerns about

  potential adverse effects of leakage [of barium sulfate] out of the unsealed ends in an undesired

  amount.’”); see also D.I. 104, Ex. 30 (’401 IPR FWD) at (“Patent Owner argues that a [POSA]

  would not have been motivated to add, or expected success, in adding a marker component (like

  barium sulfate) to an open-implant’s core”).

         The fact that the PTAB found there was no motivation to combine the barium sulfate

  marker from Schopflin with De Nijs’ device confirms that barium sulfate is within the scope of

  the claims. If the claims did not cover barium sulfate, the PTAB would have had no reason to

  consider a POSA’s knowledge of barium sulfate in assessing motivation to combine and




                                                  8
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 16 of 38 PageID: 4094




  reasonable expectation of success.6

         The fact that toxicity concerns might have de-motivated a POSA from pursuing a

  combination of an open-ended device with a barium sulfate marker does not somehow transform

  the claim term “marker” in these patents into something with a particular toxicity requirement.

  Indeed, Merck fails to mention that the PTAB specifically found that barium sulfate met the marker

  limitation of independent claim 1 of the ’402 Patent (“a radio-opaque material”) in finding that

  claim invalid. D.I. 104, Ex. 5 (’402 IPR FWD) at 22–24. Thus, the facts clearly demonstrate there

  was no disclaimer. The reason this claim was invalidated while others were upheld is because a

  POSA would not have been motivated to include Schopflin’s barium sulfate marker into implants

  having “openings” or “open ends” (like the remaining Asserted Claims), not because of any claim

  construction of “marker” that would exclude barium sulfate or other markers more toxic than

  barium sulfate.

         Tellingly, Merck cites no legal precedent suggesting that the types of argument

  Microspherix made during the IPRs relating to motivation to combine and expectation of success

  amount to a “clear and unmistakable” disclaimer (Mass. Inst. of Tech., 839 F.3d at 1119), or that

  such arguments could establish an admittedly “silent” limitation. Merck Op. Br. at 38. The cases

  Merck does cite, Southwall and Aylus, are inapposite. See id. at 37. In Southwall, the patentee

  disclaimed a “sputter-deposited dielectric” encompassing a two-step process by expressly arguing

  during prosecution that the amended claim was directed to a one-step process. See Southwall, 54

  F.3d at 1576–77. In Aylus, the patentee’s repeated statements in an IPR regarding the meaning of



  6
    Indeed, Merck agrees that reasonable expectation of success “applies only to claim elements.”
  Merck Op. Br. at 35. Notably, although the Board found no reasonable expectation of success
  based on a POSA’s knowledge of “leaching of the material from devices,” Merck does not seek to
  include this negative limitation within its claim construction. D.I. 104, Ex. 5 (’402 IPR FWD) at
  32.


                                                  9
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 17 of 38 PageID: 4095




  the claims to distinguish prior art references “constitute[d] a clear and unmistakable surrender of

  [certain] methods,” where those statements led the Board to find the petitioner failed to show that

  “the asserted prior art met the limitations” being construed. 856 F.3d at 1363. Here, Microspherix

  never argued that Schopflin’s barium sulfate did not meet the “marker” limitation; to the contrary,

  Microspherix readily agreed that Schopflin’s barium sulfate was a marker. There is thus no basis

  to insert any such negative limitation to narrow the claim scope. See, e.g., BASF Corp. v. SNF

  Holding Co. No. 4:14-CV-2733, D.I. 122, at 17–20 (S.D. Tex. Jan. 6, 2017) (rejecting similar

  attempt to limit the claims based on a patentee’s arguments regarding the prior art and a lack of

  reasonable expectation of success).

         For the same reasons disclaimer is inapplicable, judicial estoppel does not apply. Merck

  Op. Br. at 38. Microspherix never argued that “barium sulfate” was outside the scope of the claims

  during the IPRs. Thus, Microspherix does not advance any “contrary legal positions” required for

  judicial estoppel and this doctrine cannot apply. Smart Vent Prods., 2019 WL 1116238, at *3.

                 2.      Intrinsic Evidence Makes Clear “Marker” Includes Barium Sulfate

         Aside from the IPR record, the claims, the specification and the prosecution history each

  provide further confirmation that barium sulfate is within the scope of the term “marker.”

         The specification states “[m]arkers are typically made of high atomic number (i.e., ‘high

  Z’) elements or alloys or mixtures containing such elements,” listing examples including silver.

  ’402 Patent at 2:29–34 and 10:37–44. During the IPRs, Merck and its expert Dr. Langer pointed

  to these same passages in the specification to argue that the “’402 patent uses the term ‘high Z’ as

  a synonym for high atomic number elements such as silver,” and that “barium in barium sulfate

  has a higher atomic number than silver and is therefore a high Z material.” D.I. 104, Ex. 5 (’402

  IPR FWD) at 33. With respect to claim 3 of the ’402 Patent, which recites a “radio-opaque material

  compris[ing] a high Z element,” the Board credited Dr. Langer’s testimony to “find that barium is


                                                  10
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 18 of 38 PageID: 4096




  a high Z element and that barium sulfate is a high Z material.” Id.7 Merck’s proposed construction

  flies in the face of the same disclosures of the specification that it successfully relied upon in the

  IPRs.

          In sum, the intrinsic record confirms that barium sulfate is within the scope of the “marker”

  term, and Merck failed to identify anything that would constitute a clear and unmistakable

  disclaimer otherwise. The Court should reject Merck’s meritless attempt to exclude barium sulfate

  from the claims.

          B.     “marker component”

          “Marker component” is a simple concept—a component that contains a marker—that

  Merck attempts to distort in order to narrow and introduce ambiguity. The Court should reject

  Merck’s construction of “marker component” because it improperly attempts to read in a limitation

  that the “marker” is “part of the seed or strand,” and in doing so improperly narrows the claims to

  the exclusion of embodiments disclosed in the specification. Merck Op. Br. at 23.

          Merck cites nothing in the intrinsic record to support any construction that deviates from

  the plain meaning. Instead, consistent with the intrinsic evidence, the term “marker component”

  should be afforded its plain and ordinary meaning as understood by a POSA: “a component of a



  7
    Dr. Kaplan’s request for an interference also confirmed that the scope of his pending ’402 Patent
  claims encompassed barium sulfate radio-opaque material. Specifically, Dr. Kaplan stated that
  pending claim 29 reciting “the radio-opaque material comprises a high-Z element” was “not
  patentably distinct from” claim 4 of Merck’s ’037 Patent, reciting “wherein the radio-opaque
  material is barium sulphate”—“a species which falls within the scope of claim 29.” Ex. 14 (’402
  FH Interference Req., 5/13/2015) at 4–5, 8–9. Dr. Kaplan stated that “it was common knowledge
  that barium sulfate includes a high Z element.” Id. at 8 (citing “Advanced Monte Caro [sic] For
  Radiation Physics, pp 413-418 (2001)”); Ex. 15 (Advanced Monte Carlo) at Abstract (“high-Z
  elements, such as barium (Z=76)”). A POSA reading the prosecution history would therefore
  conclude that the scope of the “marker” terms include barium sulfate. See Mass. Inst. of Tech., 839
  F.3d at 1120 (rejecting arguments that patentee disclaimed a type of tissue from term “vascularized
  organ tissue,” as patentee’s conduct “during prosecution . . . reinforces our conclusion that the
  asserted claims as issued include [that tissue type] within their scope”).


                                                   11
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 19 of 38 PageID: 4097




  device that comprises a marker.” This definition is consistent with embodiments shown in Figs.

  3A–3F of the ’402 Patent, where the “radiopaque marker 30 is attached to strand 10 via the

  biocompatible component 12 and/or the therapeutically active component 14.” ’402 Patent at

  18:26–52. The words “attached to” confirm that the marker component is not necessarily “part of”

  the seed or strand as Merck contends. Merck’s effort to encourage a construction of “marker

  component” that excludes express embodiments, and ultimately leads to a potentially nonsensical

  reading of the claim, must be rejected. See Oatey Co. v. IPS Corp., 514 F.3d 1271, 1276–77 (Fed.

  Cir. 2008) (collecting cases for the proposition that the Federal Circuit “normally do[es] not

  interpret claim terms in a way that excludes embodiments disclosed in the specification”).

         C.      “radiopaque” and related terms8

         Merck argues that its construction of “radiopaque” should be adopted because it “is taken

  word-for-word from the specification.” Merck Op. Br. at 40. But the same can be said for

  Microspherix’s construction. ’402 Patent at 18:61–62 (“strand can be visualized by X-ray”).

  Unlike Merck’s construction, Microspherix’s construction also finds further support throughout

  the prosecution history. During prosecution of the ’402 Patent, Dr. Kaplan responded to the

  Examiner’s rejection over the prior art by pointing out that the claimed “strand provides for control

  of placement (via visualization),” and that “removal of the [claimed] strand is possible when the

  particular agent is no longer needed/desired, because one can locate the strand by virtue of the

  presence of a radiopaque material that allows for the position of the strand to be determined

  following administration” Ex. 16 (402 FH, Nov. 8, 2016 Response) at 5.

         Microspherix thus presents the most correct and precise construction based on intrinsic



  8
   Insofar as Merck’s proposed constructions for these terms also inject the “less toxic than barium
  sulfate” additional limitation, they are further unsupported by the intrinsic evidence and Federal
  Circuit case law as discussed in detail above in § III.A.


                                                   12
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 20 of 38 PageID: 4098




  evidence, with a level of precision that was unnecessary for purposes of the IPR proceedings

  (where the parties did not contest whether the relied-upon references contained radiopaque

  markers). D.I. 104, Ex. 5 (’402 IPR FWD) at 33. Moreover, Microspherix’s construction is in fact

  consistent with previous statements made by Merck. For example, in Merck’s invalidity

  contentions, Merck argued that the “radio-opaque” claim elements allegedly were met by prior art

  products that included “barium sulfate, within the core of the device, to allow for the visualization

  and imaging of the device using x-ray following implantation.” Ex. 17 (Invalidity Contentions),

  Exhibit 01 at 6-7, 10-11. As another example, during the prosecution of its ’037 Patent, Merck

  acknowledged that radiopaque material helps “visualize the implant with X-ray techniques.” See

  Ex. 18 (U.S. Pat. App. 10/592,725, 7/20/2010 Applicant Resp.) at 12. And more recently in another

  patent application, Merck defined a “radiopaque” component as one that “will cause the implant

  to be X-ray visible.” Ex. 19 (U.S. Patent Pub. 2019/0216725 A1) at [0025].

          D.      “therapeutic agent”; “prophylactic agent”

          Turning a blind eye to the express teachings in the intrinsic record that these terms

  encompass agents that exert a medically beneficial or physiological effect, Merck asks the Court

  to limit “therapeutic agent” and “prophylactic agent” to only those agents that specifically treat or

  prevent “disease,” a thinly-veiled attempt to exclude contraceptives from the scope of the claims.9

  Not only is Merck’s position contrary to the intrinsic record, it also flies in the face of the positions

  that Merck and its now-jettisoned IPR expert took in arguing (without any disagreement from

  Microspherix) that prior art contraceptive implants did in fact contain therapeutic and/or

  prophylactic agents. Ex. 20 (’402 IPR Petition) at 50–51 (“De Nijs and Schopflin both teach



  9
    Although Merck’s construction is plainly wrong in light of the intrinsic evidence, Merck is
  further wrong that POSAs would not technically consider pregnancy to be a “disease.” Merck Op.
  Br. at 22. At the very least, this would be a factual issue for a jury to ultimately decide.


                                                     13
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 21 of 38 PageID: 4099




  implantable polymer devices that release contraceptive hormones as therapeutic agents,” citing

  Declaration of Dr. Langer), 53–54 (same); D.I. 104, Ex. 5 (’402 FWD) at 11. Merck’s position is

  simply not credible.

         Merck improperly starts with extrinsic evidence in contending its proposed constructions

  are the “commonly accepted definitions” known to a POSA, referencing Dr. Park’s declaration

  and various extrinsic dictionaries. Merck Op. Br. at 21. As described above, however, Dr. Park’s

  opinions based on these extrinsic references should be afforded no weight at least because he failed

  to review the relevant intrinsic evidence, including the references cited in the specification and the

  file history. See supra § II. In any event, the extrinsic dictionaries cited by Merck actually support

  Microspherix’s constructions because they confirm that the terms “therapeutic agent” and

  “prophylactic agent” are not limited to specifically treating or preventing “diseases.” For example,

  although Merck relied on Mosby’s dictionary definition for “prophylactic,” Merck omitted the

  pages containing a definition for “therapeutic,” which makes no mention of “disease” and instead

  defines “therapeutic” broadly as “beneficial” and “pertaining to a treatment.” Ex. 21 (Mosby’s) at

  1699. Similarly, other dictionaries Merck relies upon define prophylactic broadly as “tending to

  prevent or ward off” generally, and also “contraception” specifically, contrary to the end-goal of

  Merck’s gambit. Merck Op Br. at 22; D.I. 104, Ex. 9 (Merriam-Webster’s) at 670 (definitions of

  “prophylactic,” including “tending to prevent or ward off,” “something (as a medicinal preparation)

  that is prophylactic,” “a device and esp. a condom for preventing . . . conception”); Ex. 1 (Tabers)

  at 1763 (“prophylactic” includes “a condom”); Ex. 10 (Mosby’s) at 1413 (“prophylactic” includes

  “a condom”).

         Merck’s effort to then rely on select portions of the intrinsic record also fails in the face of

  the rest of this record that confirms Microspherix’s position. First, Merck’s implication that the




                                                   14
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 22 of 38 PageID: 4100




  various headings in the specification restrict the meaning of “therapeutic agent” and “prophylactic

  agent” to the treatment or prevention of “disease” is unsupported by law and the facts. Merck Op.

  Br. at 21. None provides an explicit disclaimer, and Merck cites no case in which headers or

  descriptions alone rose to level of explicit disclaimer. Id. In fact, courts have routinely held

  otherwise. See Pitney Bowes, Inc. v. Hewlett–Packard Co., 182 F.3d 1298, 1312 (Fed. Cir. 1999)

  (“[I]f we do not read limitations into the claims from the specification that are not found in the

  claims themselves, then we certainly will not read limitations into the claims from the patent title.”);

  Moore U.S.A., Inc. v. Standard Register Co., 229 F.3d 1091, 1111 (Fed. Cir. 2000) (declining to

  limit construction to preferred embodiment in the title).

         Second, the fact that the specification discusses brachytherapy does not limit the claims to

  brachytherapy or the historical cancer tumor treatment first associated with this technology.

  Thorner v. Sony Comput. Ent. Am. LLC, 669 F.3d 1362, 1366 (Fed. Cir. 2012) (“We do not read

  limitations from the specification into claims; we do not redefine words. Only the patentee can do

  that.”); Liebel–Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906 (Fed. Cir. 2004) (requiring

  “explicit disclaimer”). Indeed, had Dr. Kaplan “intended to limit the disputed claim terms to

  [brachytherapy], [he] could have easily done so by explicitly modifying the disputed claim

  language with [that] term.” SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870, 880 (Fed.

  Cir. 2004). In fact, Dr. Kaplan did just that in reciting “brachytherapy seed” in the claims of the

  non-asserted U.S. Patent No. 6,514,193. Ex. 22 (’193 Patent) at Claims 1, 5; see Enzo Biochem,

  Inc. v. Applera Corp., 599 F.3d 1325, 1333 (Fed. Cir. 2010) (finding no basis to “read a

  ‘hybridization’ requirement” into the claims, as the patentee “knew how to claim a linkage group

  [with that requirement], as they did in [related] patents, but specifically omitted that language from

  the claims of the [patent at issue]”). The claims of the Asserted Patents contain no such limitation.




                                                    15
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 23 of 38 PageID: 4101




          Failing to find explicit disclaimer required to narrow the terms to treatment or prevention

  of “disease,” Merck advances its argument based on alleged silence in the specification with

  respect to drugs used other than for the treatment or prevention of disease, including contraceptives.

  Merck Op. Br. at 22. While silence is not a sound basis to limit claims (Oatey, 514 F.3d at 1276−77),

  the patents are not in fact silent. The specification expressly describes the “therapeutically active

  component[s]” as something that “exert[s] an effect on the animal’s physiology.” ’402 Patent at

  16:36–41. And it then lists examples of drugs and classes used to affect a body’s physiology,

  including many that are not designed specifically to treat a particular disease or disease state. ’402

  Patent at cols. 8–9.

         Perhaps most directly contradicting Merck’s effort to improperly narrow the scope of

  “therapeutic agent” is the fact that the specification and patent claims reference “hormones” as one

  of many “therapeutically active substances that can be combined with a biocompatible component.”

  ’402 Patent at 8:54-55 and 9:19–20; id. at claims 13 and 17. Merck has acknowledged that certain

  hormones, including contraceptives, are “therapeutic agents” in the context of this patent. For

  example, during the IPRs, Merck stated that “many types of drug-eluting implants were known

  and used outside of cancer treatment to deliver a wide array of therapeutic agents, including

  hormones for birth control, antibiotics, and various other compounds.” Ex. 20 (’402 IPR Petition)

  at 9. Notably, in one of Merck’s implantable drug delivery device patents (which shares a common

  inventor with Merck’s ’037 Patent), Merck describes hormones, and specifically contraceptive

  hormones, as “therapeutic agents.” Ex. 13 (U.S. Patent No. 10,413,504) at 1:15–16 (“The present

  invention relates to the field of female contraception.”); 9:55–66 (“first therapeutic agent is a

  progestogenic steroid compound . . . second therapeutic agent is an estrogenic steroidal

  compound”); id. at cover (listing inventor “Wouter De Graaff”); Ex. 14 (’402 FH Interference Req.,




                                                   16
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 24 of 38 PageID: 4102




  5/13/2015) at encl., cover (’037 Patent listing same). Similarly, Merck’s training materials for its

  hormone-containing Implanon NXT list “[c]ontraception” under the “[t]herapeutic indication”

  section. Ex. 23 (Product Monograph Implanon NXTTM) at 3.

         As another example, the specification discloses bupivacaine as a “therapeutic agent,”

  referencing an article describing implantable bupivacaine as an anesthetic for surgical pain. ’402

  Patent at 8:20–21 (“bupivicaine (Park…1998)”); Ex. 24 (Park 1998) at 180. This expressly

  disclosed “therapeutic agent” treats the condition or sensation of pain rather than any “disease.”

         The specification also teaches the use of “immunosuppressants,” citing Sanchez, an article

  describing implantation of immunosuppressant cyclosporine following tissue transplants, in order

  to avoid rejection of the transplant by the immune system. ’402 Patent at 9:21–22; Ex. 25 (Sanchez

  1995) at 27. Cyclosporine is thus another disclosed “therapeutic” or “prophylactic agent” that has

  a medically-desirable effect on a patient’s physiology (the immune system), as opposed to treating

  a “disease.”

         Dr. Kaplan’s request for an interference also confirmed that the claimed “therapeutic agents”

  encompass hormones, including contraceptives. Specifically, Dr. Kaplan compared his claim 27

  reciting a “therapeutic agent,” with claim 1 of the Merck patent reciting “a contraceptive”:

                    Claims 27–35                            Claims 1–5, 8, 11, 12, 16 and 19
             of the present application                            of the ’037 patent
   29. A device/strand for administration of a       1. A drug delivery device for subdermal
   therapeutic agent to a subject in need thereof    administration of a contraceptive or hormone
   comprising (a) a therapeutically effective        replacement therapy comprising (i) a core
   amount of a therapeutic agent; (b) a              comprising (a) crystalline desogestrel or 3-
   biocompatible component                           ketodesogestrel; (b) a …

  See Ex. 14 (’402 FH, Interference Req., 5/13/2015) at 4 (underlining emphases added). Dr. Kaplan

  told the Examiner that claims reciting a “therapeutic agent” specifically encompassed a

  “contraceptive” or “hormone” of the ’037 Patent. Id. at 4.




                                                    17
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 25 of 38 PageID: 4103




         The intrinsic evidence, showing hormones, anesthetics, and immunosuppressants (among

  dozens of other examples) are considered “therapeutic” or “prophylactic agents,” demonstrates

  Merck is simply wrong in arguing “[e]very exemplary drug in the patents is for the treatment or

  prevention of disease.” Merck Op. Br. at 22 (citing Park ¶¶ 41–42, 85). As discussed above (§ II),

  Dr. Park admitted to an incomplete analysis ignoring art in the specification and key portions of

  the file history (Park Tr. at 142–143); his opinions, relying on cherry-picked extrinsic evidence,

  are therefore entitled to no weight. Southwall¸ 54 F.3d at 1578. Merck’s constructions, which are

  rooted in a selective reading of the specification and improperly seek to the narrow the claims to

  read out disclosed embodiments, must be rejected.

         E.      “target tissue” and related terms

         The parties agree that the claimed seeds/strands are implanted in the “target tissue.” In fact,

  the parties’ definitions track up to the point at which Merck asks the Court to import an additional

  limitation that the therapeutic effect of whatever is released from the device also takes place at the

  implantation site. Merck’s effort to read in this additional limitation both ignores the structure of

  the claim (apparatus and not method of treatment, see Microspherix Op. Brief at 15), as well as

  the overwhelming intrinsic evidence that contradicts Merck’s position.

         Merck tries to justify its narrowing limitation based on the “brachytherapy context” of the

  specification and the fact that “[t]he intrinsic record never suggests that the implant may be located

  remotely to the tissue on which the agent is intended to act.” Merck Op. Br. at 14. Merck is wrong

  both legally and factually. “Absent a clear disavowal or contrary definition in the specification or

  the prosecution history, [Dr. Kaplan] is entitled to the full scope of its claim language.” Home

  Diagnostics, Inc. v. LifeScan, Inc., 381 F.3d 1352, 1358 (Fed. Cir. 2004). No clear disclaimer or

  disavowal is present in the intrinsic record, and Merck does not even attempt to point to one.

         In any event, the specification rejects any notion that the invention is limited to drug agents


                                                   18
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 26 of 38 PageID: 4104




  that only act at the implantation site, as the patents list numerous therapeutic drugs that are

  delivered and act beyond the site of implantation. Merck self-servingly argues that the scores of

  possible drug candidates referenced in the patent are just a “listing of prior-art publications,” and

  somehow not embodiments of the invention. Merck Op. Br. at 13, n. 7; Park Tr. at 160:4–16. But

  a simple review of the specification refutes Merck’s position. The listing of drugs that can be used

  with the disclosed seeds and strands appears in the “Therapeutic and Diagnostic Agents”

  subsection of the “DETAILED DESCRIPTION OF THE INVENTION” section of the

  specification. ’402 Patent at 7:65–9:30. The first paragraph of that section expressly states that

  “[a]ny of a wide range of therapeutic, diagnostic and prophylactic materials can be incorporated

  into the strands, including organic compounds, inorganic compounds, . . . using standard

  techniques.” ’402 Patent at 7:65–8:3. The next paragraph describes 24 different “non-radioactive”

  drug classes, which Dr. Park agreed could be used with the claimed invention, including

  antibodies, anti-viral agents, and hormones. ’402 Patent at 8:4–15; Park Tr. 83:11–85:8. Indeed,

  during prosecution, Dr. Kaplan relied on this same disclosure when adding new a claim specifically

  reciting wherein “the therapeutic agent is a hormone.” Ex. 16 (’402 FH at Nov. 8, 2016 Resp.) at

  4 (citing Specification of Original App. at 13:11 and 13:13–14), (“at least at page 13, line 11, and

  lines 13–14,”); Ex. 31 (’402 FH, Original App.) at 13:11 (reciting “hormones”).

         The next paragraph of the specification, spanning more than 80 lines—which Merck claims

  is irrelevant to the invention—lists over 50 specific examples of therapeutic agents, including

  hormones, vaccines, and antibodies, that “can be combined with a biocompatible component.”

  ’402 Patent at cols. 7–9; 8:16–18, and 8:51–55. In other words, rather than merely listing prior-art

  publications, the inventor describes these drugs as examples of the “wide range of therapeutic,

  diagnostic and prophylactic materials [that] can be incorporated into the strands, including organic




                                                   19
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 27 of 38 PageID: 4105




  compounds [and] inorganic compounds.” Id. at 7:65–8:1.10

          Certain dependent claims in fact specifically recite “hormone[s]” as a “therapeutic agent.”

  ’402 Patent at claims 13 and 17. And the specification contains many examples of specific

  therapeutic agents that act systemically. In the hormone context, the specification expressly cites

  the Rosa 1994 article, which reports using polymeric microspheres of insulin to treat diabetes—a

  disorder that is treated systemically by raising glucose levels in the plasma (i.e., blood), rather than

  in any local tissue. ’402 Patent at 9:19–20; Ex. 26 (Rosa 1994) at 284; Park Tr. 32:22–33:23

  (systemically acting drugs are “intended to go to the blood stream and then distributed throughout

  the body”), 68:23–69:11, 103:5–7 (agreeing insulin affects physiology), 169:25–170:6. The

  specification also identifies leuprolide for the treatment of prostate cancer, which is implanted in

  the arms to decrease levels of testosterone circulating throughout the body, and thus not limited to

  localized treatment. ’402 Patent at 5 (citing “Fowler… (2000)”) and 16:55 (“leuprolide”); Ex. 27

  (Fowler 2000) at 640; Park Tr. 171:21–173:16.

          The specification also references “vaccines,” citing the Chattaraj paper, which describes

  the insertion of influenza viral vaccine in polymer microparticles below the skin (i.e.,

  subcutaneously), to “stimulate production of the systemic immune response.” ’402 Patent at 8:53–

  54; Ex. 28 (Chattaraj) at Abstract, 224–226; Park Tr. 93:15–20. The vaccine’s insertion site was

  not the only site of intended therapeutic action—rather, systemic levels of vaccine and antigen

  were monitored after injection. Id. The specification also refers to “tetanus toxoids” vaccines,




  10
     The patent classifications are not limited to “radioactive therapy and/or ‘brachytherapy’” as
  Merck suggests. Merck Op. Br. at 17. For example, the ’402 Patent lists on its face A61L 31/16
  (“Biologically active materials, e.g. therapeutic substances”) and A61K 49/00 (“Preparations for
  testing in vivo”), and the latter was also used in a search by the Examiner. ’402 Patent at 1 (listing
  A61K 49/00 and A61L 31/16); Ex. 32 (description for A61K 49/00); Ex. 33 (description for A61L
  31/16); Ex. 34 (’402 FH) at “Search Notes” (listing “A61K 49/00”).


                                                    20
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 28 of 38 PageID: 4106




  citing the Alonso paper, which describes their use to “induce[] a prolonged immune response

  against tetanus,” and even prevent “neonatal tetanus by maternal immunization.” ’402 Patent at

  8:48; Ex. 29 (Alonso) at 300, 305. Such vaccines thus have therapeutic targets far beyond the local

  sites of injection.

          The specification also discloses “antibodies,” which are known to act systemically. ’402

  Patent at 7:60, 8:10, and 8:60; id. at 16:41–43 (citing Physician’s Desk Reference to show

  “[m]yriad different substances can be used as the therapeutically active component”); Ex. 30 (PDR

  (54th ed., 2000), at 927–929 (entry for Remicade (infliximab), an “antibody” given by

  “intravenous infusion” (i.e., into a patient’s veins) to treat Crohn’s disease, acting systemically to

  reduce “infiltration of inflammatory cells”)). Dr. Park conceded as much when he could not

  identify a single antibody that acted locally at the site of implantation. Park Tr. at 85:13–25.11

          Thus, the Asserted Patents encompass applications where the “target tissue” is not limited

  to the tissue on which the therapeutic agent produces its intended effect. Merck’s construction

  improperly excludes these embodiments and must be rejected. See Oatey, 514 F.3d at 1276–77.

          Thus, the specification and file history make clear the “target tissue” is the tissue in which




  11
     Because the specification describes such therapeutic applications, the cases Merck relies on to
  argue that “Dr. Kaplan intended to limit all embodiments of his invention” (Merck Op. Br. at
  17−18) are distinguishable, as in each, the Court found that the specification did not describe
  embodiments without the limiting feature, or expressly stated the limiting feature was required.
  C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d 858, 864 (Fed. Cir. 2004) (finding claims limited
  to certain feature because invention was “defined globally” in specification as requiring it);
  Wireless Protocol Innovations, Inc. v. TCT Mobile, Inc., 771 F. App’x 1012, 1018 (Fed. Cir. 2019)
  (specification “clearly and repeatedly” stated that claimed method could not operate without
  limiting feature); VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1318 (Fed. Cir. 2014) (party
  opposing limiting construction had “not identified even a single embodiment” without the limiting
  feature); SciMed Life Sys. v. Adv. Cardiovascular Sys., 242 F.3d 1337, 1344 (Fed. Cir. 2001)
  (finding claims limited, where specification expressly stated that “all embodiments of the present
  invention” had the limiting feature, which the Court found a “broad and unequivocal” disclaimer).


                                                   21
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 29 of 38 PageID: 4107




  the implant is implanted, and not limited to where the therapeutic agent is intended to act.12

         F.      “polymeric coating”

         The flaw in Merck’s proposed construction of “polymeric coating” is readily apparent from

  its 27-word construction of this straightforward two-word phrase. Such complexity is not required

  to understand the plain and ordinary meaning of the term “polymeric coating” as “a layer of

  polymer.” Merck’s construction, which seeks to impose a specific process by which the polymer

  is applied, fails because Merck cannot prove that the proposed process step is “an essential part”

  of the claimed invention, to warrant the exclusion of other embodiments disclosed in the

  specification. See Cont’l Circuits LLC v. Intel Corp., 915 F.3d 788, 799 (Fed. Cir. 2019) (“a product

  claim” is only limited to the process by which it is made if the patentee “has made clear that the

  process steps are an essential part of the claimed invention.”); see also Vanguard Prods. Corp. v.

  Parker Hannifin Corp., 234 F.3d 1370, 1372–73 (Fed. Cir. 2000) (“A novel product that meets the

  criteria of patentability is not limited to the process by which it was made.”).

         The intrinsic evidence is inconsistent with Merck’s effort to read process limitations into

  this straightforward description of the claimed device. The specification states that “standard

  techniques” can be used “to form, or to coat” strands and seeds. ’402 Patent at 7:63–8:3. For

  example, the specification discloses polymeric coatings and polymeric dispersions made by a

  “Phase Inversion” process, in which polymers are “dissolved,” and then “mixed” with other

  components, rather than “appl[ied]” to “an existing surface.” Id. at 12:32–46. The specification



  12
     Merck’s redundancy argument (Merck Op. Br. at 9–10) is also wrong. First, Merck overlooks
  that its proposed definition suffers from the same groundless critique, as it includes the same
  language as Microspherix. See ’401 Patent at claims 1, 6, and 19. Second, there is no redundancy
  because it is not always the case that implants are positioned in the tissue in which they are in fact
  implanted—they can migrate—and that is the very issue that Dr. Kaplan’s invention sought to
  solve. ’402 Patent at 21:16–20 (“FIGS. 8A, 8B and 9 depict the addition of polymeric anchoring
  structures to brachytherapy strands. … As noted above, migration can be problematic.”).


                                                   22
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 30 of 38 PageID: 4108




  then describes another eight methods of preparing polymeric coatings and polymeric dispersions.

  See id. 11:21–14:19. Merck points to no statements by Microspherix that any process for

  “polymeric coating” is an “essential part” of the claimed invention, let alone the specific process

  that Merck proposes should limit the claimed invention. Merck Op. Br. at 28.

         Lacking support in the intrinsic record, Merck turns to irrelevant extrinsic evidence and

  meritless critiques of Microspherix’s proposed plain and ordinary construction—critiques equally

  applicable to Merck’s construction. For example, Merck relies on Dr. Park’s conclusory opinions,

  but as discussed above Dr. Park failed to consider Dr. Kaplan’s interference request in which he

  confirmed the scope of “polymeric coating.” See supra at § II; Merck Op. Br. at 28 (citing Park

  Decl. ¶¶ 88–89). Specifically, Dr. Kaplan compared his claims to the claims of Merck’s ’037

  Patent, and told the Examiner that his claims reciting “polymeric coating” covered such “polymer

  skins.” Ex. 14 (’402 FH, Interference Req., 5/13/2015) at 5. This expressly contradicts Merck’s

  litigation-inspired argument that “polymeric coating” excludes polymer “skins” formed

  simultaneously with an underlying surface. Merck Op. Br. at 30–31.

         Merck is also wrong that Microspherix’s validity contentions justify its construction.

  Merck Op. Br. at 29. For one thing, any such contentions are at best forms of extraneous extrinsic

  evidence that have no place in the claim construction analysis. In any event, Microspherix’s

  contentions distinguishing the claimed “polymeric coating” from the specific “sheath” and/or “hull”

  of certain alleged prior art, and Microspherix’s ’310 Patent claims allegedly “distinguish[ing]

  between a ‘coating’ and a ‘sleeve,’” 13 speak nothing to whether the process for forming the

  “polymeric coating” is an “essential part” of the claimed invention. Merck Op. Br. at 29–30.




  13
   Neither “coating” nor “sleeve” in those claims require any specific process of manufacture.
  Merck Op. Br., Ex. 14 (’310 Patent) at claims 39–42.


                                                  23
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 31 of 38 PageID: 4109




         Finally, Merck incorrectly argues that Microspherix’s construction reads out the meaning

  of “coating” entirely. Merck Op. Br. at 30. Microspherix’s proposed construction instead gives the

  term “coating” in “polymeric coating” its plain and ordinary meaning: “a layer.” Merck’s effort to

  read in a narrow process requirement for applying the “polymeric coating” must be rejected, and

  the remainder of Merck’s arguments regarding whether its product has a polymeric coating are (at

  best for Merck) factual issues of infringement and not issues of claim construction.

         The Court should adopt Microspherix’s plain and ordinary meaning of “a layer of

  polymer,” and reject Merck’s attempt to improperly read in a process limitation.

         G.      “hollow interior” and related terms

         Merck’s construction of “hollow interior” is wrong because it reads not one but two

  additional limitations into the claims: (1) that the hollow interior is “defined by and inside” the

  wall of the marker component, and (2) the continuing presence of an “empty” space. This

  construction is unsupported by the plain and ordinary meaning of the term and intrinsic evidence

  and Merck points to no evidence of clear disavowal or disclaimer to support these narrowing

  limitations.

         First, Merck’s definition improperly requires the hollow interior be “defined by and inside”

  the wall of the marker component. The claims and specification do not require as much from the

  term “hollow interior.” While certain claims recite a “marker component” including a

  “substantially continuous wall,” which is “bounding a hollow interior” (’401 Patent at claims 1,

  20), that “wall” could have a hollow interior on either side of it. Based on the claim language, the

  “marker component” wall must only bound a “hollow interior,” wherein agents and other

  components are disposed. And the “hollow interior” need only be “interior” to the strand as a whole,

  rather than specifically “interior” to the “marker component.” In other words, nothing requires the

  “hollow interior” to be “defined by and inside” any portion of the marker component’s wall.


                                                  24
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 32 of 38 PageID: 4110




         The specification confirms that the potential configurations of the claimed components are

  not limited to the sole configuration Merck’s construction would allow for. The specification states

  “radiopaque marker 30 is attached to strand 10 via the biocompatible component 12 and/or the

  therapeutically active component 14,” and that “[t]he exact manner” that the marker is attached

  to the strand “is not critical.” ’402 Patent at 18:26–30. The specification also states that

  biocompatible component 12 and therapeutically active component 14 “can be positioned in

  different areas of the strand 10.” ’402 Patent at 17:47–50. The specification also describes six

  examples of “how marker 30 can be associated with the strand,” as shown in Figures 3A–F.14

  See ’402 Patent at 18:33–52. Figure 3A discloses an embodiment in which the “marker” is “in the

  form of a ribbon, filament, strip, thread, or wire . . . placed in the center and along the length of

  cylindrical strand,” and in Figure 3C (below), the “marker” is present as “a coil made of a

  radiopaque substance running through the length of cylindrical strand.” Id. at 18:35–43.




         The embodiment in Figure 3C has a “hollow interior” that is not necessarily “defined by

  and inside” of the “marker” (30), as Merck’s construction would require. Instead, the “marker”

  “run[s] through the length of the cylindrical strand” of the strand, bounding a “hollow interior” on

  its outer surface between the biocompatible component (12). Id. at 18:40–43. Similarly, in another

  embodiment, a “polymeric coating” surrounds the “marker” component running through the center

  of the strand. ’402 Patent at 7:63–65.

         The specification also states that, in another embodiment, “the radiopaque marker 30 is



  14
    Although the specification describes the various placements of “marker 30,” that marker is “not
  shown except in Fig. 3C.” ’402 Patent at 18:12–17, 18:35–52.


                                                   25
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 33 of 38 PageID: 4111




  dispersed throughout the strand in a stippled pattern.” ’402 Patent at 18:50–52. Similarly,

  dependent claim 10 of the ’401 Patent recites a strand “wherein the agent is mixed together with

  the marker component.” Merck’s “exemplary diagram” (Merck Op. Br. at 27) thus distorts the

  various ways this can be implemented in embodiments of the claimed invention.

         Merck’s construction requiring that the “hollow interior” be “defined by and inside” of the

  marker excludes various embodiments in the specification. Because Merck failed to point to any

  disclaimer warranting such a limiting construction, it should be rejected. See Oatey, 514 F.3d at

  1276–77.

         Second, Merck’s construction seemingly requires the presence of an “empty space” at all

  times. Merck Op. Br. at 25–26. But that is again inconsistent with the claim language itself and

  teachings of the specification. Something can be “hollow” but not necessarily “empty.” For

  example, as described in the claims, the “hollow interior” is not empty when the “therapeutic,

  prophylactic, and/or diagnostic agent . . . are disposed within the hollow interior” as taught and

  claimed in the patent. ’835 Patent at Claims 1 and 20. Merck’s construction, which focuses on the

  “marker component” while ignoring the surrounding claim language reciting other elements that

  may partially or completely fill that space, is wrong. See, e.g., Pause Technology, LLC v. TiVo, Inc.,

  419 F.3d 1326, 1331 (Fed. Cir. 2005) (rejecting construction that ignored claim language, since

  “[p]roper claim construction . . . demands interpretation of the entire claim in context, not a single

  element in isolation”).

         Merck’s citation to the specification regarding the “cavity” of a brachytherapy strand in

  support of their construction that “hollow denotes empty space” (Merck Op. Br. at 25) ignores

  that the following sentence states that the cavity is designed to “accept and envelope” another

  component and thus does not remain “empty.” See ’402 Patent at 15:24–29.




                                                   26
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 34 of 38 PageID: 4112




         Finally, Microspherix’s construction does not “nullif[y]” the word “hollow,” because claim

  terms are not to be read in isolation. Merck Op. Br. at 24; Pause Tech., 419 F.3d at 1331.

  Microspherix’s construction appropriately equates “hollow” with “space,” and while the claimed

  “hollow interior” could remain “hollow,” other claim language indicates that it may be occupied

  by the therapeutic agent or biocompatible component. ’401 Patent at Claim 9 (“The flexible strand

  according to claim 1, wherein the hollow interior comprises a biocompatible component.”).

  Consideration of the claim language as a whole does not render “hollow” meaningless.

         The Court should reject Merck’s constructions that improperly attempt to redraft the claims

  by adding in two limitations in conflict with the intrinsic record and disclosed embodiments.

         H.       “flexible”

         “Flexible” has a plain and ordinary meaning that does not require construction.15 Merck

  nonetheless argues construction is necessary, and proposes a construction that is yet again

  inconsistent with the intrinsic record and unnecessarily limiting. The most that Merck can say in

  support of its construction is that “[t]he specification is not inconsistent.” Merck Op. Br. at 32.

  This is far from the robust support Microspherix’s proposed construction finds in the specification.

  Indeed, the specification explicitly prescribes the meaning and boundary of “flexible”—not “rigid

  or flaccid.” ’402 Patent at 22:32–35. Merck’s own expert agrees with Microspherix’s construction,

  having testified that “[e]verybody understands what flexible is,” which is “not rigid.” Park Tr.

  96:14–97:24. The specification also demonstrates why Merck’s proposed construction is

  incorrect—“flexible” is more than just “capable of bending” and includes flexibility “in any

  direction,” including being turned, bowed, or twisted. ’402 Patent at 22:40–41.




  15
    The PTAB upheld the validity of the Asserted Claims without the need to construe “flexible.”
  See D.I. 104, Ex. 30 (’401 IPR, Paper 44) at 6.


                                                  27
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 35 of 38 PageID: 4113




          Moreover, far from being indefinite,16 the specification also provides specific examples of

  what is and is not “flexible.” ’402 Patent at 2:66–3:8 (“[S]trands of permanent seeds like those

  described in U.S. Pat. No. 4,754,745 to Horowitz or U.S. Pat. No. 5,322,499 to Liprie are still too

  inflexible . . . . Similarly, the wire coils described in U.S. Pat. No. 6,436,026 to Sioshansi, although

  flexible.”). Indeed, because the specification provides examples that allow a POSA to compare a

  potentially infringing product, such a term of degree is not indefinite. See Sonix Tech. Co. v.

  Publ’ns Int’l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017) (explaining that a term is not indefinite if

  intrinsic evidence “allow[s] a [POSA] to compare a potentially infringing product ‘with the

  examples in the specification”) (citation omitted); see also Guangdong Alison Hi-Tech Co. v. Int’l

  Trade Comm’n, 936 F.3d 1353, 1363 (Fed. Cir. 2019) (“Under our case law, examples in the

  specification may be used to inform those skilled in the art of the scope of the invention with

  reasonable certainty—thus demonstrating that the term is not indefinite.”).

          In arguing against Microspherix’s construction, Merck vaguely asserts that “the

  specification reveals that flaccid and rigid are not exclusive of flexible,” quoting two passages in

  the specification. Merck Op. Br. at 33 (quoting ’402 Patent at 22:23–25 (“Where the spacer is

  made of a relatively flexible material, the chain can be relatively flaccid.”) and 22:32–35 (“Where

  the chain is endowed with the flexibility of an elastic polymer or similar substance, the chain may

  be considered to be variably flexible rather than rigid or flaccid.”)). However, neither passage

  supports its argument. To the extent Merck relies on the first passage (22:23–25) to suggest that

  something cannot be both flexible and flaccid, the statement refers to two distinct elements (a

  spacer and a chain), one of which is flexible, the other flaccid. Merck’s reliance on the second



  16
    To the extent the Court chooses to decide indefiniteness at a later point in time—as is the
  common approach in this District—Microspherix reserves the right to further address the issue at
  that time.


                                                    28
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 36 of 38 PageID: 4114




  passage (22:32–35) fares no better, as it expressly distinguishes “flexible” from “rigid or flaccid,”

  which is consistent with Microspherix’s proposed construction.

         Without any intrinsic support, Merck relies on Microspherix’s prior statements and expert

  testimony from the IPR proceedings “proposing ‘flexible’ as ‘capable of being flexed: capable of

  being turned, bowed, or twisted without breaking.’” Merck Op. Br. at 32. Such arguments and

  testimony instead confirm that Merck’s construction is improperly limited only to “bending,” and

  that the plain and ordinary meaning is broader than that (i.e., including capable of being turned,

  bowed, or twisted).

         I.       “rod”

         Claim 1 of the ’402 patent recites a “strand.” The parties agree that a “strand” means an

  “elongated implant.” D.I. 94-1 (JCCS) at 2. Despite Merck’s contentions, there are no genuses and

  species of “strands” presented in the ’402 Patent. Merck Op. Br. at 31 (“claimed configurations of

  strand (of which ‘rod’ is a sub-species)”). Rather, the specification provides examples of strands

  (e.g., rods, cylinders, chains of seeds, rings, and coils) without reference to any hierarchy. See

  generally ’402 Patent at cols. 15–18; 22:51–59.

         Claim 5 of the ’402 Patent narrows claim 1 to strands “in the form of a rod or cylinder.”

  Just as Merck contends “a chain of cylindrical seeds could generally be cylinder shaped,” a chain

  of rod seeds could generally be rod shaped and thus fall within the scope of claim 5, which requires

  the strands to be “in the form of a rod.” Merck Op. Br. at 31. Claim 5 does not limit the shape of

  the strand to “a unitary rod,” as Merck contends, thus excluding other embodiments of strands,

  including chains of rod-shaped seeds.

         Merck fails to point to any evidence that the claimed “rod” should be limited to a “unitary”

  cylinder. That is because the word “unitary” does not appear anywhere in the patents or the intrinsic

  evidence. Nor does it appear in the extrinsic evidence Merck cites. D.I. 104, Ex. 17 (“Rod,”


                                                    29
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 37 of 38 PageID: 4115




  Dorland’s) (“l. a straight, slim mass of substance”); Ex. 18 (“Rod,” Stedman’s) (“1. A slender

  cylindric structure or device”). Merck even fails to cite to the one part of the specification that

  discusses “rod” in support of its construction—because it does not in fact support its

  construction. ’402 Patent at 22:51–59. Instead, Merck relies on Figures 1 and 2 to argue “a rod is

  a single, unitary structure.” Merck Op. Br. at 31. However, these Figures relate to strands, not

  rods. ’402 Patent at 15:21–23 (“FIG. 1 is a schematic side view of a cylindrically shaped

  brachytherapy strand. FIG. 2 is a schematic side view of a hollow tube-shaped brachytherapy

  strand.”). There is simply no support for Merck’s “unitary” construction.

         The Federal Circuit has held that, “[u]nless the claims, the specification, or the prosecution

  history require that the particular component be a single, one-piece structure, a court normally will

  not read that limitation into the claim.” Textron Innovations Inc. v. Am. Eurocopter Corp., 498 F.

  App’x 23, 30 (Fed. Cir. 2012). Merck’s construction limiting rod to “unitary” is unsupported by

  the record, and contravenes Federal Circuit precedent, warranting rejection.17

  IV.    CONCLUSION

         For the reasons discussed above, Microspherix respectfully requests that the Court adopt

  its proposed constructions of the disputed terms.




  17
     Merck’s reliance on Medicines Co. v. Mylan, Inc., 853 F.3d 1296, 1309 (Fed. Cir. 2017) is
  misplaced, as there, the Court did not read an additional limitation into the claims, and instead it
  relied on an example to provide an “objective standard by which to measure the scope” of an
  existing limitation (“efficient mixing”).


                                                   30
Case 2:17-cv-03984-CCC-MF Document 115 Filed 01/15/21 Page 38 of 38 PageID: 4116




  Dated: January 14, 2021
                                                        /s/ David N. Draper
                                                        David N. Draper
                                                        Christopher DeCoro
                                                        KIRKLAND & ELLIS LLP
                                                        601 Lexington Avenue
                                                        New York, NY 10022
                                                        (212) 446–4800
                                                        david.draper@kirkland.com
                                                        christopher.decoro@kirkland.com


   Of Counsel:

   James F. Hurst, P.C. (admitted pro hac vice)
   Marcus E. Sernel, P.C. (admitted pro hac vice)
   Tasha Francis Gerasimow (admitted pro hac vice)
   KIRKLAND & ELLIS LLP
   300 North LaSalle
   Chicago, IL 60654
   Tel: (312) 862–5230
   james.hurst@kirkland.com
   msernel@kirkland.com
   tasha.gerasimow@kirkland.com

   Stefan Michael Miller (admitted pro hac vice)
   Ashley Ross (admitted pro hac vice)
   KIRKLAND & ELLIS LLP
   601 Lexington Avenue
   New York, NY 10022
   Tel: (212) 446–6479
   stefan.miller@kirkland.com
   ashley.ross@kirkland.com

   Attorneys for Plaintiff Microspherix LLC




                                                   31
